DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 1-15, in the reply filed on 2/10/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Hence claims 1-15 remain active for prosecution thereof while claims 16-21 have been withdrawn from consideration as being directed toward a non-elected invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,5-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the term “tapelike” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regrading claims 1-3,5-9 and 15, the term “dispersion-based” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "based"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 8, the term “similar” is vague and indefinite as to what is encompassed or defined as being “similar”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mayan (2010/0291820) in combination with either Connoly et al. (2007/0259163) or Tynan Jr., et al. (5,942,299).
Mayan (2010/0291820) teaches an adhesive tape comprising a polyester support, a polymer coating and an adhesive layer.  Mayan (2010/0291820) teaches additives to the adhesive including tackifier [0035] and thickeners [0050].  Mayan (2010/0291820) teaches drying and/or curing the adhesive [0041]-[0044].
Mayan (2010/0291820) fails to teach forming the polymer coating to be a thickener applied separately.
Connoly et al. (2007/0259163) teaches applying a binder to the substrate and then applying the adhesive layer (abstract and Fig. 5).
Tynan Jr., et al. (5,942,299) teaches applying a foundation layer including a tackifier prior to applying the adhesion layer (abstract and col. 3, line 55 – col. 4, line 10).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Mayan (2010/0291820) by forming a separate thickener/tackifier layer as evidenced by with either Connoly et al. (2007/0259163) or Tynan Jr., et al. (5,942,299) with the expectation of achieving similar success as the Examiner takes the position that one skilled in the art would have had a reasonable expectation of success with the thickener and adhesive being applied separately or together absent a showing of unexpected results.
It has been well settled, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959)
Further, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
Regarding claims 2 and 3, Mayan (2010/0291820) teaches applying the polymer layer on the same side or opposite sides of the substrate and the substrate being porous would have contact therewith. (abstract).  
Regarding claims 4-6 Mayan (2010/0291820) teaches using slot die coating and hence would be applied to the full area of the substrate or thickener/tackifier layer [0045].
Regarding claims 7 and 8, the viscosity of the thickener/tackifier and adhesive would be similar as the materials are both applied by slot die coater and Tynan Jr., et al. (5,942,299) teaches a viscosity of 100,000 cps which is about 100 Pa (col. 4, lines 20-25).   
Regarding claim 9, Mayan (2010/0291820) teaches adhesive composition including acrylate polymers [0036].  
Regarding claim 12, Mayan (2010/0291820) teaches a polyester support as a woven support with yarns and threads [0015].

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mayan (2010/0291820) in combination with either Connoly et al. (2007/0259163) or Tynan Jr., et al. (5,942,299) further in combination with Kian et al. (5,925,432).
Features detailed above concerning the teachings of Mayan (2010/0291820) in combination with either Connoly et al. (2007/0259163) or Tynan Jr., et al. (5,942,299).
Mayan (2010/0291820) in combination with either Connoly et al. (2007/0259163) or Tynan Jr., et al. (5,942,299) fail to teach the size of the slot die nozzle and the application of the adhesive being 0.1-10 micro-seconds after the thickener.
Kian et al. (5,925,432) teaches a slot die coater for adhesives whereby the slot dies are 0.001-0.015 inches (.0039 - .001 microns) in width and with the claimed speed of the web would produce a coating in the claimed range.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mayan (2010/0291820) in combination with either Connoly et al. (2007/0259163) or Tynan Jr., et al. (5,942,299) further in combination with Emery et al. (5,179,141).
Features detailed above concerning the teachings of Mayan (2010/0291820) in combination with either Connoly et al. (2007/0259163) or Tynan Jr., et al. (5,942,299).
Mayan (2010/0291820) in combination with either Connoly et al. (2007/0259163) or Tynan Jr., et al. (5,942,299) fail to teach the claimed thickener to be one of the claimed cellulose materials.
Emery et al. (5,179,141) teaches a fast-drying adhesive having a thickener including a cellulose thickener (abstract).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Mayan (2010/0291820) in combination with either Connoly et al. (2007/0259163) or Tynan Jr., et al. (5,942,299) thickener to include cellulose as evidenced by Emery et al. (5,179,141) with the expectation of similar success with cellulose thickeners in adhesives.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mayan (2010/0291820) in combination with either Connoly et al. (2007/0259163) or Tynan Jr., et al. (5,942,299) further in combination with Murata et al. (2013/0022734).
Features detailed above concerning the teachings of Mayan (2010/0291820) in combination with either Connoly et al. (2007/0259163) or Tynan Jr., et al. (5,942,299).
Mayan (2010/0291820) in combination with either Connoly et al. (2007/0259163) or Tynan Jr., et al. (5,942,299) fail to teach the claimed thickener to be an ASE material.
Murata et al. (2013/0022734) teaches a pressure sensitive adhesive having a thickener including a Primal ASE-60 cellulose thickener [0041].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Mayan (2010/0291820) in combination with either Connoly et al. (2007/0259163) or Tynan Jr., et al. (5,942,299) thickener to include ASE as evidenced by Murata et al. (2013/0022734) with the expectation of similar success with cellulose thickeners in adhesives.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715